ORDER
DOUMAR, District Judge.
This case originally came before the Court on Plaintiff Farm Fresh, Inc.’s (“Farm Fresh”) motion for summary judgment. Farm Fresh brought an action against Defendant National Labor Relations Board (“NLRB”) seeking production under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(a)(3) (1988), of an audio tape recording in the possession of the NLRB. This Court denied Farm Fresh’s motion on November 15, 1991. On November 19, 1991, Farm Fresh filed a motion requesting that this Court reconsider its denial of Farm Fresh’s summary judgment motion. Farm Fresh argued that this Court should review its denial of Farm Fresh’s summary judgment motion in order to specifically determine whether the NLRB’s refusal to provide Farm Fresh with the tape recording violates Farm Fresh’s Due Process rights. The same day, Farm Fresh also moved for this Court to issue a temporary restraining order directing the NLRB to produce the tape or in the alternative to restrain the NLRB from proceeding with the production of evidence concerning the tape recording pending this Court’s reconsideration of its November 15 decision. Farm Fresh withdrew its motion for a temporary restraining order at 4:23 p.m. on November 20, 1991. The Court DENIES Farm Fresh’s motion for this Court to reconsider its denial of Farm Fresh’s summary judgment motion.
Orders issued by the NLRB during unfair labor practice proceedings are not reviewable until termination of the proceeding and entry of a final order. Final NLRB decisions are reviewable only by the Courts of Appeals. This Court lacks jurisdiction to decide whether Farm Fresh’s *10Due Process rights have been violated by the NLRB.
Accordingly, Farm Fresh’s motion is DENIED. The Clerk is DIRECTED to send a copy of this Order to counsel for the plaintiff and the defendant.
IT IS SO ORDERED.
_